 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Aaron Ludwig,                                    No. CV-16-03826-PHX-DGC
10                 Plaintiff,                         ORDER
11   v.
12   State of Arizona; and Donald Conrad,
13                 Defendants.
14
15
16          Plaintiff has filed a motion for review of taxation of costs. Doc. 110. Defendants
17   oppose the motion. Doc. 111. The motion will be denied.
18          Defendants, the prevailing parties in this case, filed a bill of costs seeking the
19   taxation of $5,231.02. Doc. 100. The Clerk initially awarded Defendants $1,451.02.
20   Doc. 99. The Clerk subsequently amended the judgment to correct a mathematical error,
21   and awarded a total of $3,270.00. Doc. 109.
22          Plaintiff asserts that the amended judgment taxes “non-taxable costs for the
23   convenience of counsel and non-taxable, other, non-transcript expenses for depositions.”
24   Doc. 110 at 1-2. Defendants argue that Plaintiff was not taxed for anything relating to the
25   convenience of counsel, noting that Plaintiff does not explain how he believes he was
26   improperly taxed. Doc. 111 at 1. Plaintiff has filed no reply.
27          The Clerk awarded printing fees for various deposition transcripts, as allowed by
28   LRCiv 54.1(e)(5). Doc. 109. Plaintiff provides lower numbers for these fees, but gives
 1   no explanation for his numbers or why they are correct. Doc. 110. Plaintiff has not
 2   shown that the Clerk’s award was incorrect. The Court therefore has no basis to disturb
 3   the amended judgment. See LRCiv 54.1(b) (requiring the party challenging any cost item
 4   to file “itemized objections”).
 5          IT IS ORDERED that Plaintiff’s motion for review of taxation of costs
 6   (Doc. 110) is denied.
 7          Dated this 19th day of December, 2018.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
